DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1, 10, and 12 are amended.  Claim 11 was cancelled.  Claims 1-10 and 12 remain pending.  

Response to Arguments
The objections to claims 1 and 10 are withdrawn in view of the amendments to each claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-10 and 12-14 are withdrawn in view of the amendments to claims 1 and 10.  
The 35 U.S.C. § 112(d) rejection of claim 12 is withdrawn in view of the amendment to claim 12.   
The 35 U.S.C. § 101 rejection of claims 1-9, 12, and 14 are withdrawn in view of the amendments to claims 1 and 14.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Aker on 2/19/2021.

The application has been amended as follows: 

	Claim 1
		Line 14 – change “each” to “one or more”
	
	Claim 12
		Line 11 – change “each” to “one or more”
	Replace the first clause after the transition phrase (lines 4-6) with “an obtaining code that causes the processor to obtain values, from sensors disposed at multiple points of a target, by thinning out and measuring or measuring and then thinning out the values”
	
	The following amendment was not authorized by Applicant’s attorney but also addresses the same issue in claim 10:

Claim 10
		Line 9 - change “each” to “one or more”

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, a device/method/non-transitory readable information recording medium with structures, steps, or a computer program that reconstructs data values that are missing from data acquired from sensors disposed on a target.  In particular, the claimed invention acquires calibration data to generate a variance-covariance matrix that is used to 
The closest art reference is Srinivasan et al. (US 2013/0226613).  Srinivasan et al. teach a system for estimating missing data in partial sets of medical data.  A matrix with covariance and variance computations are used in the process ([0032]), [0035], and [0039]).  However, Srinivasan et al. does not appear to use the variance-covariance matrix of a calibration data set in such a way that the estimated missing data that is generated yields a variance-covariance matrix that approximates that of the calibration data set.  Srinivasan also do not require obtaining sensor values from multiple points on a target by thinning out and measuring or measuring and thinning out the values.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-10 and 12-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791